Exhibit 10.1

EXECUTION COPY

 

 

 

TRANSITION SERVICES AGREEMENT

between

TIME WARNER INC.

and

TIME INC.

 

 

Dated as of June 4, 2014

 

 

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page   ARTICLE I    Definitions   

SECTION 1.01. Definitions

     3    ARTICLE II    Services   

SECTION 2.01. Provision of Services

     5   

SECTION 2.02. Service Amendments and Additions

     8   

SECTION 2.03. No Management Authority

     9    ARTICLE III    Compensation   

SECTION 3.01. Compensation for Services

     9   

SECTION 3.02. Adjustments to Cost of Services

     9   

SECTION 3.03. Payment Terms

     9   

SECTION 3.04. Disclaimer of Warranties

     10   

SECTION 3.05. Books and Records

     10    ARTICLE IV    Term   

SECTION 4.01. Commencement

     10   

SECTION 4.02. Termination

     10   

SECTION 4.03. Return of Books, Records and Files

     11    ARTICLE V    Indemnification; Limitation of Liability   

SECTION 5.01. Indemnification

     11   

SECTION 5.02. Limitation on Liability

     12    ARTICLE VI    Other Covenants   

SECTION 6.01. Attorney-in-Fact

     13   

 

i



--------------------------------------------------------------------------------

ARTICLE VII    Breach, Notice and Cure   

SECTION 7.01. Breach, Notice and Cure

     13    ARTICLE VIII    Miscellaneous   

SECTION 8.01. Title to Data

     13   

SECTION 8.02. Force Majeure

     13   

SECTION 8.03. Separation Agreement

     14   

SECTION 8.04. Relationship of Parties

     14   

SECTION 8.05. Confidentiality and Data Processing

     14   

SECTION 8.06. Counterparts; Entire Agreement

     14   

SECTION 8.07. Governing Law; Jurisdiction

     15   

SECTION 8.08. Assignability

     15   

SECTION 8.09. Third-Party Beneficiaries

     15   

SECTION 8.10. Notices

     16   

SECTION 8.11. Severability

     16   

SECTION 8.12. Headings

     16   

SECTION 8.13. Waivers of Default

     16   

SECTION 8.14. Amendments

     16   

SECTION 8.15. Interpretation

     16   

 

ii



--------------------------------------------------------------------------------

TRANSITION SERVICES AGREEMENT (this “Agreement”), dated as of June 4, 2014, by
and between TIME WARNER INC., a Delaware corporation (“TWX”), and TIME INC., a
Delaware corporation (“Time”).

RECITALS

WHEREAS, in connection with the contemplated Spin-Off of Time and concurrently
with the execution of this Agreement, TWX and Time are entering into a
Separation and Distribution Agreement (the “Separation Agreement”);

WHEREAS, each of TWX and Time will provide to the other certain services, as
more particularly described in this Agreement, for a limited period of time
following the Spin-Off; and

WHEREAS, each of TWX and Time desires to reflect the terms of their agreement
with respect to such services.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are acknowledged by this Agreement, TWX and Time, for themselves, their
successors and assigns, agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Definitions. As used in this Agreement, the following terms have
the following meanings:

“Affiliate” has the meaning ascribed thereto in the Separation Agreement.

“Affected Party” has the meaning ascribed thereto in Section 8.02.

“Agreement” has the meaning ascribed thereto in the preamble.

“Ancillary Agreements” has the meaning ascribed thereto in the Separation
Agreement.

“Applicable Termination Date” means, with respect to each Service or Service
Category, the date that is 24 months from the Distribution Date, or such earlier
termination date specified with respect to such Service or Service Category, as
applicable, in Schedule A or Schedule B, as applicable.

“Consents” has the meaning ascribed thereto in the Separation Agreement.

“Cost of Services” means, with respect to each Service or Service Category, the
cost of services specified with respect to such Service or Service Category, as
applicable, in Schedule A or Schedule B, as applicable, to be paid by a Service
Recipient in respect of such Service or Service Category to the Service Provider
of such Service or Service Category.

 

3



--------------------------------------------------------------------------------

“Distribution” has the meaning ascribed thereto in the Separation Agreement.

“Distribution Date” has the meaning ascribed thereto in the Separation
Agreement.

“Force Majeure Event” has the meaning ascribed thereto in Section 8.02.

“Governmental Authority” has the meaning ascribed thereto in the Separation
Agreement.

“Group” means either the TWX Group or the Time Group, as the context requires.

“Group Data Processing Agreement” has the meaning ascribed thereto in the
Separation Agreement.

“Indemnitee” means a TWX Indemnitee or a Time Indemnitee, as the context
requires.

“Information” has the meaning ascribed thereto in the Separation Agreement.

“Insurance Proceeds” has the meaning ascribed thereto in the Separation
Agreement.

“Law” has the meaning ascribed thereto in the Separation Agreement.

“Liabilities” has the meaning ascribed thereto in the Separation Agreement.

“Party” means either party hereto, and “Parties” means both parties hereto.

“Performing Party” has the meaning ascribed thereto in Section 8.02.

“Person” has the meaning ascribed thereto in the Separation Agreement.

“Publishing Business” has the meaning ascribed thereto in the Separation
Agreement.

“Separation Agreement” has the meaning ascribed thereto in the recitals.

“Service Categories” means the categories of Services identified in Schedule A
or Schedule B, as applicable.

“Service Manager” has the meaning ascribed thereto in Section 2.01(c).

 

4



--------------------------------------------------------------------------------

“Service Provider” means any member of the Time Group or the TWX Group, as
applicable, in its capacity as the provider of any Services to any member of the
TWX Group or the Time Group, respectively.

“Service Recipient” means any member of the Time Group or the TWX Group, as
applicable, in its capacity as the recipient of any Services from any member of
the TWX Group or the Time Group, respectively.

“Services” means the individual services included within the various Service
Categories identified in Schedule A or Schedule B, as applicable.

“Spin-Off” has the meaning ascribed thereto in the Separation Agreement.

“Sub-Contractor” has the meaning ascribed thereto in Section 2.01(e).

“Subsidiary” has the meaning ascribed thereto in the Separation Agreement.

“Taxes” has the meaning ascribed thereto in Section 3.01(b).

“Third-Party Claim” has the meaning ascribed thereto in the Separation
Agreement.

“Time” has the meaning ascribed thereto in the preamble.

“Time Business” means the Publishing Business and any other business conducted
by Time or any other member of the Time Group at any time after the
Distribution.

“Time Group” has the meaning ascribed thereto in the Separation Agreement.

“Time Indemnitees” has the meaning ascribed thereto in the Separation Agreement.

“TWX” has the meaning ascribed thereto in the preamble.

“TWX Business” has the meaning ascribed thereto in the Separation Agreement.

“TWX Group” has the meaning ascribed thereto in the Separation Agreement.

“TWX Indemnitees” has the meaning ascribed thereto in the Separation Agreement.

ARTICLE II

Services

SECTION 2.01. Provision of Services. (a) Commencing immediately after the
Distribution, TWX shall, and shall cause the applicable members of the TWX Group
to, (i) provide to Time and the applicable members of the Time Group the
Services set forth in

 

5



--------------------------------------------------------------------------------

Schedule A and (ii) pay, perform, discharge and satisfy, as and when due, its
and their respective obligations as Service Recipients under this Agreement, in
each case in accordance with the terms of this Agreement.

(b) Commencing immediately after the Distribution, Time shall, and shall cause
the other members of the Time Group to, (i) provide to TWX and the applicable
members of the TWX Group the Services set forth in Schedule B and (ii) pay,
perform, discharge and satisfy, as and when due, its and their respective
obligations as Service Recipients under this Agreement, in each case in
accordance with the terms of this Agreement.

(c) Each Service Recipient and its respective Service Provider shall cooperate
in good faith with each other in connection with the performance of the Services
hereunder. Each of TWX and Time, in its capacity as a Service Provider, agrees
to appoint one of its respective employees (each such employee, a “Service
Manager”) who will have overall responsibility for managing and coordinating the
delivery of Services, including making available the services of appropriately
qualified employees and resources to enable the provision of the Services. The
Service Managers will consult and coordinate with each other regarding the
provision of Services.

(d) The Service Provider shall determine the personnel who shall perform the
Services to be provided by it. The Service Provider shall pay for all personnel
and other related expenses, including salary or wages and benefits of its
employees performing the Services, as required by this Agreement. No Person
providing Services to a Service Recipient shall be deemed to be, or have any
rights as, an employee of such Service Recipient. All overhead and personnel
necessary to the Services to be provided by each Service Provider hereunder
shall be such Service Provider’s sole responsibility and shall be at such
Service Provider’s sole cost and expense. Except as otherwise provided in
Section 6.01, no Service Provider shall have the authority to bind the Service
Recipient by contract or otherwise.

(e) The Service Provider may, at its option, from time to time, delegate any or
all of its obligations to perform Services under this Agreement to any one or
more of its Affiliates; provided, however, that such Affiliate(s) are capable of
performing such Services without a material diminution in quality. In addition,
the Service Provider may, as it deems necessary or desirable, engage the
services of other professionals, consultants or other third parties (each, a
“Sub-Contractor”), in connection with the performance of the Services; provided,
however, that (i) the Service Provider shall remain ultimately responsible for
ensuring that its obligations with respect to the nature, scope and quality of
the Services described in this Section 2.01 are satisfied with respect to any
Services provided by any such Sub-Contractor and (ii) such Sub-Contractor agrees
in writing to be bound by confidentiality provisions at least as restrictive to
it as the terms of Section 8.05 of this Agreement. Except as agreed by the
Parties in Schedule A or Schedule B or otherwise in writing, any costs
associated with engaging the services of an Affiliate of the Service Provider or
a Sub-Contractor shall not affect the Cost of Services payable by the Service
Recipient under this Agreement, and the Service Provider shall remain solely
responsible with respect to payment for such Affiliate’s or Sub-Contractor’s
costs, fees and expenses.

(f) Unless otherwise agreed by the Parties, the Services shall be (i) performed
by the Service Provider in a reasonably prompt and professional manner that is
substantially the

 

6



--------------------------------------------------------------------------------

same manner, scope, nature and quality in which the Service Provider provided
the Services (or substantially similar services) prior to the Distribution for
the Service Recipient, unless the Services are being provided by a
Sub-Contractor who is also providing the same services to the Service Provider
or a member of such Service Provider’s Group, in which case the Services shall
be performed for the Service Recipient in the same manner, scope, nature and
quality as they are being performed for the Service Provider or such member of
such Service Provider’s Group, as applicable, and (ii) used by the Service
Recipient for substantially the same purpose, in substantially the same manner
as, and at no higher level than, the Service Recipient used the Services (or
substantially similar services) from the Service Provider prior to the
Distribution.

(g) The Parties acknowledge that the Service Provider may make changes from time
to time in the manner of performing Services if the Service Provider is making
similar changes in performing the same or substantially similar Services for
itself or other members of its Group; provided, however, that, unless expressly
contemplated in Schedule A or Schedule B, such changes shall not affect the Cost
of Services for such Service or materially decrease the quality or level of the
Services provided to the Service Recipient, except upon prior written approval
of the Service Recipient.

(h) Except to the extent a Party determines it to be necessary for the provision
of Services or as otherwise contemplated in this Agreement or Schedule A or
Schedule B, in the context of the provision of the Services hereunder, neither
Party shall grant to the other Party, and neither Party shall have, access to
any competitively sensitive information or confidential information (including
personal data).

(i) Nothing in this Agreement shall be deemed to require the provision of any
Service by any Service Provider to any Service Recipient if the provision of
such Service requires the Consent of any Person (including any Governmental
Authority), whether under applicable Law, by the terms of any contract to which
such Service Provider or any other member of its Group is a party or otherwise,
unless and until, subject to the third-to-last sentence of this Section 2.01(i),
such Consent has been obtained. The Service Provider shall use commercially
reasonable efforts to obtain as promptly as possible any Consent of any Person
that may be necessary for the performance of the Service Provider’s obligations
pursuant to this Agreement. Any fees, expenses or extra costs incurred in
connection with obtaining any such Consents shall be paid by the Service
Recipient, and the Service Recipient shall use commercially reasonable efforts
to provide assistance as necessary in obtaining such Consents. In the event that
the Consent of any Person, if required in order for the Service Provider to
provide Services, is not obtained reasonably promptly after the Distribution,
the Service Provider shall notify the Service Recipient and the Parties shall
cooperate in devising an alternative manner for the provision of the Services
affected by such failure to obtain such Consent and the Cost of Services
associated therewith, such alternative manner and Cost of Services to be
reasonably satisfactory to both Parties and agreed to in writing. If the Parties
elect such an alternative plan, the Service Provider shall provide the Services
in such alternative manner and the Service Recipient shall pay for such Services
based on the alternative Cost of Services. The Services shall not include, and
no Service Provider shall be obligated to provide, any service the provision of
which to a Service Recipient following the Distribution would constitute a
violation of any Law. In addition, notwithstanding anything to the contrary
herein, the Service Provider will not be required to perform or to cause to be
performed any of the Services for the benefit of any third party or any other
Person other than the applicable Service Recipient.

 

7



--------------------------------------------------------------------------------

(j) The Service Recipient hereby grants to the Service Provider performing
Services under this Agreement a limited, nontransferable license, without the
right to sublicense (except to an Affiliate or a Sub-Contractor who is providing
Services on the Service Provider’s behalf, solely to the extent necessary for
such Affiliate or Sub-Contractor to provide the Services), for the term of this
Agreement, to use the intellectual property owned by the Service Recipient
solely to the extent necessary for the Service Provider to perform its
obligations hereunder. Subject to the terms of the Separation Agreement,
(i) each Service Provider acknowledges and agrees that it will acquire no right,
title or interest (including any license rights or rights of use) to any work
product resulting from the provision of Services hereunder for the Service
Recipient’s exclusive use and such work product shall remain the exclusive
property of the Service Recipient and (ii) each Service Recipient acknowledges
and agrees that it will acquire no right, title or interest (other than a
non-exclusive, perpetual worldwide right of use) to any work product resulting
from the provision of Services hereunder that is not for the Service Recipient’s
exclusive use and such work product shall remain the exclusive property of the
Service Provider. The parties shall mutually agree upon and designate, in
writing, work product created for a Service Recipient’s exclusive use and work
product created for a Service Recipient’s non-exclusive use.

(k) Subject to Sections 2.02 and 3.02, the Parties agree that the Services set
forth in Schedule A and Schedule B constitute all of the Services to be provided
by members of the TWX Group and members of the Time Group, respectively, as of
the Distribution Date.

SECTION 2.02. Service Amendments and Additions.

(a) From time to time during the term, each of TWX and Time may request the
other Party (i) to provide additional (including as to volume, amount, level or
frequency, as applicable) or different services which the other Party is not
expressly obligated to provide under this Agreement if such services are of the
type and scope provided within the TWX Group or the Time Group, or between the
TWX Group and the Time Group, in each case during fiscal year 2013 or
(ii) expand the scope of any Service (such additional or expanded services, the
“Additional Services”). The Party receiving such request for Additional Services
shall consider such request in good faith and shall notify the requesting Party
as promptly as practicable as to whether it will or will not provide the
Additional Services.

(b) If a Party agrees to provide Additional Services pursuant to
Section 2.02(a), then a representative of each Party shall in good faith
negotiate an amendment to Schedule A and/or Schedule B, as applicable, which
will describe in detail the service or service category, as applicable, project
scope, term, price and payment terms to be charged for such Additional Services.
Once agreed to in writing, the amendment to Schedule A and/or Schedule B, as
applicable, shall be deemed part of this Agreement as of such date and the
Additional Services shall be deemed “Services” or “Service Categories”, as
applicable, provided hereunder, in each case subject to the terms and conditions
of this Agreement.

 

8



--------------------------------------------------------------------------------

SECTION 2.03. No Management Authority. Notwithstanding any other provision
hereof, no Service Provider shall be authorized by, or shall have responsibility
under, this Agreement to manage the affairs of the business of any Service
Recipient.

ARTICLE III

Compensation

SECTION 3.01. Compensation for Services. (a) As compensation for each Service
rendered pursuant to this Agreement, the Service Recipient shall be required to
pay to the Service Provider the Cost of Services specified for such Service in
Schedule A or Schedule B, as applicable.

(b) The amount of any actual and documented sales tax, value-added tax, goods
and services tax or similar tax that is required to be assessed and remitted by
the Service Provider in connection with the Services provided hereunder
(“Taxes”) will be promptly paid to the Service Provider by the Service Recipient
in accordance with Section 3.03. Such payment shall be in addition to the Cost
of Services set forth in Schedule A or Schedule B, as applicable (unless such
Tax is expressly already accounted for in the applicable Cost of Services).

SECTION 3.02. Adjustments to Cost of Services. If at any time following the date
of this Agreement, the Parties mutually agree to add any Additional Services
pursuant to Section 2.02, then concurrently with the addition of such Additional
Services, the Parties shall work in good faith to amend Schedule A or Schedule
B, as applicable, to reflect such Additional Services and the related Cost of
Services.

SECTION 3.03. Payment Terms. (a) The Service Provider shall bill the Service
Recipient monthly, within twenty (20) business days after the end of each month,
or at such other interval specified with respect to a particular Service in
Schedule A or Schedule B, as applicable, an amount equal to the aggregate Cost
of Services due for all Services provided in such month or other specified
interval, as applicable, plus any Taxes. Invoices shall be directed to the
Service Manager appointed by TWX or Time, as applicable, or to such other Person
designated in writing from time to time by such Service Manager. The Service
Recipient shall pay such amount in full within sixty (60) days after receipt of
each invoice by wire transfer of immediately available funds to the account
designated by the Service Provider for this purpose. Each invoice shall set
forth in reasonable detail the calculation of the charges and amounts and
applicable Taxes, for each Service during the month or other specified interval
to which such invoice relates.

(b) If a Service Recipient has any objection to the amount of any invoice, the
Service Recipient shall notify the Service Provider in writing and the Parties
shall endeavor in good faith to promptly resolve such objection and, pending
resolution thereof, the Service Recipient can withhold amounts that are being so
disputed in good faith. Following resolution of the objection, the Service
Provider will be entitled to prompt payment of any amounts so determined by the
Parties to be due to the Service Provider.

 

9



--------------------------------------------------------------------------------

SECTION 3.04. DISCLAIMER OF WARRANTIES. THE SERVICES TO BE PROVIDED UNDER THIS
AGREEMENT ARE FURNISHED WITHOUT REPRESENTATION OR WARRANTY OF ANY KIND, EXPRESS
OR IMPLIED, INCLUDING ANY WARRANTY OF MERCHANTABILITY OR FITNESS FOR ANY
PARTICULAR PURPOSE. NO MEMBER OF THE TWX GROUP OR OF THE TIME GROUP, AS SERVICE
PROVIDER, MAKES ANY REPRESENTATION OR WARRANTY THAT ANY SERVICE COMPLIES WITH
ANY LAW, DOMESTIC OR FOREIGN.

SECTION 3.05. Books and Records. TWX and Time shall each maintain complete and
accurate books of account as necessary to support calculations of the Cost of
Services for Services rendered by it or the other members of its Group as
Service Providers and shall make such books available to the other, upon
reasonable notice, during normal business hours; provided, however, that to the
extent TWX’s or Time’s books contain Information relating to any other aspect of
the TWX Business or the Time Business, as applicable, TWX and Time shall
negotiate a procedure to provide the other Party with necessary access while
preserving the confidentiality of such other records.

ARTICLE IV

Term

SECTION 4.01. Commencement. This Agreement is effective as of the date hereof
and shall remain in effect with respect to a particular Service or Service
Category until the occurrence of the Applicable Termination Date applicable to
such Service or Service Category, unless earlier terminated (i) in its entirety
or with respect to a particular Service or Service Category, in each case in
accordance with Section 4.02, or (ii) by mutual consent of the Parties.
Notwithstanding anything to the contrary contained herein, if the Separation
Agreement shall be terminated in accordance with its terms, this Agreement shall
be automatically terminated and void ab initio with no further action by the
Parties and shall be of no force and effect.

SECTION 4.02. Termination. (a) If a Service Provider or Service Recipient
materially breaches any of its respective obligations under this Agreement (and
the applicable cure period set forth in Section 7.01 has expired), the
non-breaching Service Recipient or Service Provider, as applicable, may
terminate this Agreement with respect to the Service to which such obligations
apply, effective upon not less than thirty (30) days’ written notice of
termination to the breaching Party, if the breaching Party does not cure such
default within thirty (30) days after receiving written notice thereof from the
non-breaching Party. The termination of this Agreement with respect to any
Service pursuant to this Section 4.02 shall not affect the Parties’ rights or
obligations under this Agreement with respect to any other Service.

(b) Except as otherwise provided in this Agreement or Schedule A or Schedule B,
upon not less than (i) ninety (90) days’ prior written notice a Service Provider
may terminate this Agreement with respect to any Service Category or Service if
such Service Provider or its Affiliates cease to provide such Service Category
or Service to members of such Service Provider’s Group and (ii) thirty
(30) days’ prior written notice a Service Recipient shall be entitled to
terminate one or more Services being provided by any Service Provider for any
reason or no reason at all.

(c) In the event of any termination of this Agreement in its entirety or with
respect to any Service Category or Service, each Party, Service Provider and
Service Recipient shall remain liable for all of their respective obligations
that accrued hereunder prior to the date of such termination, including all
obligations of each Service Recipient to pay any amounts due to any Service
Provider hereunder.

 

10



--------------------------------------------------------------------------------

SECTION 4.03. Return of Books, Records and Files. Upon the request of the
Service Recipient after the termination of a Service with respect to which the
Service Provider holds books, records or files, including current and archived
copies of computer files, (i) owned solely by the Service Recipient or its
Affiliates and used by the Service Provider in connection with the provision of
a Service pursuant to this Agreement or (ii) created by the Service Provider and
in the Service Provider’s possession as a function of and relating solely to the
provision of Services pursuant to this Agreement, such books, records and files
shall either be returned to the Service Recipient or destroyed by the Service
Provider, with certification of such destruction provided to the Service
Recipient. The Service Provider shall return or destroy, as applicable, all of
such books, records or files as soon as reasonably practicable following a
request by the Service Recipient; provided, however, that in the event that
certain of such books, records or files stored in electronic form cannot
reasonably or practicably be returned or destroyed, as applicable, the Service
Provider agrees to maintain copies of the applicable books, records or files for
the minimum amount of time permitted by the systems storing such data and not to
use such data for any other purposes. The Service Recipient shall bear the
Service Provider’s reasonable, necessary and actual out-of-pocket costs and
expenses associated with the return or destruction of such books, records or
files. At its expense, the Service Provider may make one copy of such books,
records or files for its legal files.

ARTICLE V

Indemnification; Limitation of Liability

SECTION 5.01. Indemnification. (a) Time in its capacity as a Service Recipient
and on behalf of each member of its Group in their capacity as a Service
Recipient, shall indemnify, defend and hold harmless TWX and the other TWX
Indemnitees from and against any and all Liabilities incurred by such TWX
Indemnitee and arising out of, in connection with or by reason of this Agreement
or any Services provided by any member of the TWX Group hereunder, except to the
extent such Liabilities arise out of a TWX Group member’s (i) breach of this
Agreement, (ii) violation of Laws in providing the Services, (iii) violation of
third-party rights (including such third-party rights embodied in patents,
trademarks, copyrights and trade secrets) in providing the Services or
(iv) gross negligence or wilful misconduct in providing the Services.

(b) TWX in its capacity as a Service Recipient and on behalf of each member of
its Group in their capacity as a Service Recipient, shall indemnify, defend and
hold harmless Time and the other Time Indemnitees from and against any and all
Liabilities incurred by such Time Indemnitee and arising out of, in connection
with or by reason of this Agreement or any

 

11



--------------------------------------------------------------------------------

Services provided by any member of the Time Group hereunder, except to the
extent such Liabilities arise out of a Time Group member’s (i) breach of this
Agreement, (ii) violation of Laws in providing the Services, (iii) violation of
third-party rights (including such third-party rights embodied in patents,
trademarks, copyrights and trade secrets) in providing the Services or
(iv) gross negligence or wilful misconduct in providing the Services.

SECTION 5.02. Limitation on Liability. (a) No Service Provider, in its capacity
as such, nor any member of its Group acting in the capacity of a Service
Provider, nor any Indemnitee thereof, shall be liable (whether such liability is
direct or indirect, in contract or tort or otherwise) to the other Party (or any
of such other Party’s Indemnitees) for any Liabilities arising out of, related
to, or in connection with the Services or this Agreement, except to the extent
that such Liabilities arise out of such Service Provider’s (or a member of its
Group’s) (i) breach of this Agreement, (ii) violation of Laws in providing the
Services, (iii) violation of third-party rights (including such third-party
rights embodied in patents, trademarks, copyrights and trade secrets) in
providing the Services or (iv) gross negligence or wilful misconduct in
providing the Services; provided that nothing in this Section 5.02(a) shall be
deemed to limit a Service Recipient’s rights under Section 5.02(d) regarding
Insurance Proceeds in respect of Third-Party Claims.

(b) IN NO EVENT SHALL ANY SERVICE PROVIDER, IN ITS CAPACITY AS SUCH, NOR ANY
MEMBER OF ITS GROUP ACTING IN THE CAPACITY OF A SERVICE PROVIDER, NOR ANY
INDEMNITEE THEREOF, BE LIABLE, WHETHER IN CONTRACT, IN TORT (INCLUDING
NEGLIGENCE AND STRICT LIABILITY) OR OTHERWISE TO THE SERVICE RECIPIENT (OR ANY
OF ITS INDEMNITEES) FOR ANY INDIRECT, SPECIAL, CONSEQUENTIAL OR PUNITIVE DAMAGES
(INCLUDING LOSS OF PROFITS) AS A RESULT OF ANY BREACH, PERFORMANCE OR
NON-PERFORMANCE BY SUCH SERVICE PROVIDER UNDER THIS AGREEMENT, EXCEPT AS MAY BE
PAYABLE TO A CLAIMANT IN A THIRD-PARTY CLAIM.

(c) EACH GROUP’S TOTAL LIABILITY, IN ITS CAPACITY AS A SERVICE PROVIDER, TO THE
OTHER GROUP ARISING OUT OF, RELATED TO, OR IN CONNECTION WITH THE SERVICES OR
THIS AGREEMENT FOR ANY CLAIM SHALL NOT EXCEED IN THE AGGREGATE AN AMOUNT EQUAL
TO THE TOTAL AMOUNT PAID TO IT FOR SERVICES UNDER THIS AGREEMENT; PROVIDED,
HOWEVER, THAT, NOTWITHSTANDING THE FOREGOING, IN THE CASE OF ANY LIABILITY TO
THE OTHER PARTY ARISING OUT OF A THIRD-PARTY CLAIM, EACH GROUP’S TOTAL LIABILITY
IN ITS CAPACITY AS A SERVICE PROVIDER TO THE OTHER GROUP SHALL BE INCREASED BY
AN AMOUNT EQUAL THE AMOUNT, IF ANY, OF ANY INSURANCE PROCEEDS THAT ARE ACTUALLY
RECEIVED BY SUCH SERVICE PROVIDER IN ACCORDANCE WITH SECTION 5.02(d).

(d) If a Service Provider, in its capacity as such, or any member of its Group
acting in the capacity of a Service Provider, or any Indemnitee thereof, shall
be liable to the other Party for any Liability arising out of a Third-Party
Claim, such Service Provider, at the request of the Indemnitee, shall use
commercially reasonable efforts to pursue and recover any available Insurance
Proceeds under applicable insurance policies. Promptly upon the actual receipt
of any such Insurance Proceeds, such Service Provider shall pay such Insurance
Proceeds to the

 

12



--------------------------------------------------------------------------------

applicable Indemnitee to the extent of the Liability arising out of the
applicable Third-Party Claim. The Indemnitee shall, upon the request of such
Service Provider and to the extent permitted under such Service Provider’s
applicable insurance policies, promptly pay directly to such Service Provider or
to such Service Provider’s insurer any reasonable costs or expenses incurred in
the collection of such Indemnitee’s portion of such Insurance Proceeds
(including such Indemnitee’s portion of applicable retentions or deductibles);
provided, however, that in no event shall an Indemnitee’s portion of such
collection costs and expenses, applicable retentions and deductibles exceed the
amount of Insurance Proceeds actually received by such Indemnitee.

(e) The provisions of this Article V shall survive indefinitely, notwithstanding
any termination of all or any portion of this Agreement.

ARTICLE VI

Other Covenants

SECTION 6.01. Attorney-in-Fact. On a case-by-case basis, the Service Recipient
shall execute documents necessary to appoint the Service Provider as its
attorney-in-fact for the sole purpose of executing any and all documents and
instruments reasonably required to be executed in connection with the
performance by the Service Provider of any Service under this Agreement.

ARTICLE VII

Breach, Notice and Cure

SECTION 7.01. Breach, Notice and Cure. No breach of this Agreement by a Party
shall be deemed to have occurred unless the non-breaching Party serves written
notice on the breaching Party specifying the nature thereof and the breaching
Party fails to cure such breach, if any, within thirty (30) days after receipt
of such notice (or ten (10) days in the case of a failure by the breaching Party
to pay a sum certain).

ARTICLE VIII

Miscellaneous

SECTION 8.01. Title to Data. Each of Time and TWX acknowledges that it will
acquire no right, title or interest (including any license rights or rights of
use) in any firmware or software, or the licenses therefor that are owned by the
other Party or its Affiliates, Subsidiaries or divisions, by reason of the
provision of the Services hereunder, except as expressly provided in
Section 2.01(j) and Section 4.03.

SECTION 8.02. Force Majeure. In case performance of any terms or provisions
hereof shall be delayed or prevented, in whole or in part, because of or related
to compliance with any Law or requirement of any national securities exchange,
or because of riot, war, public disturbance, strike, labor dispute, fire,
explosion, storm, flood, act of God or act of terrorism that is not within the
control of the Party, Service Provider or Service Recipient whose performance is
interfered with (each, a “Performing Party”) and which by the exercise

 

13



--------------------------------------------------------------------------------

of reasonable diligence such Performing Party is unable to prevent, or for any
other reason which is not within the control of such Performing Party whose
performance is interfered with and which by the exercise of reasonable diligence
such Performing Party is unable to prevent (each, a “Force Majeure Event”), then
upon prompt written notice stating the date and extent of such interference and
the cause thereof by the Performing Party to the other Party, Service Recipient
or Service Provider (each, an “Affected Party”), as applicable, the Performing
Party shall be excused from its obligations hereunder during the period such
Force Majeure Event or its effects continue, and no liability shall attach
against either the Performing Party or the Affected Party on account thereof;
provided, however, that the Performing Party promptly resumes the required
performance upon the cessation of the Force Majeure Event or its effects. No
Performing Party shall be excused from performance if such Performing Party
fails to use commercially reasonable efforts to remedy the situation and remove
the cause and effects of the Force Majeure Event.

SECTION 8.03. Separation Agreement. The Parties agree that, in the event of a
conflict between the terms of this Agreement and the Separation Agreement with
respect to the subject matter hereof, the terms of this Agreement shall govern.

SECTION 8.04. Relationship of Parties. Except as otherwise provided in
Section 6.01, nothing in this Agreement shall be deemed or construed by the
Parties or any third party as creating a relationship of principal and agent,
partnership or joint venture between the Parties, between Service Providers and
Service Recipients or with any individual providing Services, it being
understood and agreed that no provision contained herein, and no act of any
Party or members of their respective Groups, shall be deemed to create any
relationship between the Parties or members of their respective Groups other
than the relationship set forth herein. Except as otherwise provided in
Section 6.01, each Party and each Service Provider shall act under this
Agreement solely as an independent contractor and not as an agent or employee of
any other Party or any of such Party’s Affiliates.

SECTION 8.05. Confidentiality and Data Processing. (a) Each Party hereby
acknowledges that confidential Information of such Party or members of its Group
may be exposed to employees and agents of the other Party or its Group as a
result of the activities contemplated by this Agreement. Each Party agrees, on
behalf of itself and the members of its Group, that such Party’s obligation to
use and keep confidential such Information of the other Party or its Group shall
be governed by Sections 7.01(c) and 7.08 of the Separation Agreement.

(b) Each Party agrees that it will only process personal data (as defined by EU
Directive 95/46/EC of 24 October 1995) provided to it by the other Party or its
Group in accordance with Section 7.01(d) of the Separation Agreement and the
terms of the Group Data Processing Agreement.

SECTION 8.06. Counterparts; Entire Agreement. (a) This Agreement may be executed
in one or more counterparts, all of which counterparts shall be considered one
and the same agreement, and shall become effective when one or more counterparts
have been signed by each Party hereto and delivered to the other Party. This
Agreement may be executed by facsimile or PDF signature and a facsimile or PDF
signature shall constitute an original for all purposes.

(b) This Agreement, the Separation Agreement, the other Ancillary Agreements and
the Exhibits and Schedules hereto and thereto contain the entire agreement
between the Parties with respect to the subject matter hereof and supersede all
previous agreements, negotiations, discussions, writings, understandings,
commitments and conversations with respect to such subject matter, and there are
no agreements or understandings between the Parties with respect to the subject
matter hereof other than those set forth or referred to herein or therein.

 

14



--------------------------------------------------------------------------------

SECTION 8.07. Governing Law; Jurisdiction. This Agreement shall be governed by,
and construed in accordance with, the Laws of the State of New York, regardless
of the Laws that might otherwise govern under applicable principles of conflicts
of laws thereof. Each Party irrevocably consents to the exclusive jurisdiction,
forum and venue of the Commercial Division of the Supreme Court of the State of
New York, New York County and the United States District Court for the Southern
District of New York over any and all claims, disputes, controversies or
disagreements between the Parties or any of their respective Subsidiaries,
Affiliates, successors and assigns under or related to this Agreement or any
document executed pursuant to this Agreement or any of the transactions
contemplated hereby or thereby.

SECTION 8.08. Assignability. Neither this Agreement nor any of the rights,
interests or obligations under this Agreement shall be assigned, in whole or in
part, by operation of law or otherwise by either Party without the prior written
consent of the other Party. Any purported assignment without such consent shall
be void. Subject to the preceding sentences, this Agreement will be binding
upon, inure to the benefit of, and be enforceable by, the Parties and their
respective successors and assigns. Notwithstanding the foregoing, either Party
may assign this Agreement without consent in connection with (a) a merger
transaction in which such Party is not the surviving entity and the surviving
entity acquires or assumes all or substantially all of such Party’s assets or
(b) the sale of all or substantially all of such Party’s assets; provided,
however, that the assignee expressly assumes in writing all of the obligations
of the assigning Party under this Agreement, and the assigning Party provides
written notice and evidence of such assignment and assumption to the
non-assigning Party. No assignment permitted by this Section 8.08 shall release
the assigning Party from liability for the full performance of its obligations
under this Agreement. Nothing in this Section 8.08 shall affect or impair a
Service Provider’s ability to delegate any or all of its obligations under this
Agreement to one or more members of its Group or Sub-Contractors pursuant to
Section 2.01(e).

SECTION 8.09. Third-Party Beneficiaries. Except for the indemnification rights
under this Agreement of any TWX Indemnitee or Time Indemnitee in their
respective capacities as such, (a) the provisions of this Agreement are solely
for the benefit of the Parties hereto and are not intended to confer upon any
Person except the Parties hereto any rights or remedies hereunder and (b) there
are no third-party beneficiaries of this Agreement and this Agreement shall not
provide any third Person with any remedy, claim, liability, reimbursement, cause
of action or other right in excess of those existing without reference to this
Agreement.

 

15



--------------------------------------------------------------------------------

SECTION 8.10. Notices. All notices, requests, claims, demands and other
communications under this Agreement shall be in writing and shall be provided in
the manner set forth in the Separation Agreement.

SECTION 8.11. Severability. If any provision of this Agreement or the
application thereof to any Person or circumstance is determined by a court of
competent jurisdiction to be invalid, void or unenforceable, the remaining
provisions hereof, or the application of such provision to Persons or
circumstances or in jurisdictions other than those as to which it has been held
invalid or unenforceable, shall remain in full force and effect and shall in no
way be affected, impaired or invalidated thereby, so long as the economic or
legal substance of the transactions contemplated hereby is not affected in any
manner materially adverse to either Party. Upon any such determination, any such
provision, to the extent determined to be invalid, void or unenforceable, shall
be deemed replaced by a provision that such court determines is valid and
enforceable and that comes closest to expressing the intention of the invalid,
void or unenforceable provision.

SECTION 8.12. Headings. The article, section and paragraph headings contained in
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement.

SECTION 8.13. Waivers of Default. No failure or delay of any Party (or the
applicable member of its Group) in exercising any right or remedy under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such right or power, or any course of conduct, preclude any
other or further exercise thereof or the exercise of any other right or power.
Waiver by any Party hereto of any default by the other Party hereto of any
provision of this Agreement shall not be deemed a waiver by the waiving Party of
any subsequent or other default.

SECTION 8.14. Amendments. No provisions of this Agreement shall be deemed
waived, amended, supplemented or modified by any Party hereto, unless such
waiver, amendment, supplement or modification is in writing and signed by the
authorized representative of each Party.

SECTION 8.15. Interpretation. The rules of interpretation set forth in
Section 12.14 of the Separation Agreement are incorporated by reference into
this Agreement, mutatis mutandis.

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.

 

TIME WARNER INC. by  

/s/ Kurt Rao

  Name:   Kurt Rao   Title:   Vice President & Corporate CIO TIME INC. by  

/s/ Jeffrey J. Bairstow

  Name:   Jeffrey J. Bairstow   Title:   Executive Vice President and Chief
Financial Officer

 

17